STONE, Judge
(concurring in result).
Although not at a place where he was required to be, the employee was found at a place where he reasonably might have been during an enforced lull in his employment; and, if he died as the result of an “accident” within the meaning of the Missouri Workmen’s Compensation Law [Section 287.020(2)], the recent opinion of our Supreme Court in Culberson v. Daniel Hamm Drayage Co., Mo., 286 S.W.2d 813, would seem to leave no room for doubt but that such accident arose out of and in the course of employment. Section 287.120 (1). (All statutory references herein are to RSMo 1949, V.A.M.S.) See also Jackson v. Euclid-Pine Inv. Co., 223 Mo.App. 805, 22 S.W.2d 849. And, as I read their brief, defendants do not assert that the accident (if, in fact, there was one) did not arise out of and in the course of employment; *489but, their sole contention is that claimants failed to carry the burden of proof cast upon them [Francis v. Sam Miller Motors, Mo., 282 S.W.2d 5, 12(2)] to show that the employee died by “accident” within the statutory definition of that term, i. e., by “an unexpected or unforeseen event happening suddenly and violently, with or without human fault and producing at the time objective symptoms of an. injury.” Section 287.020(2).'
Much has been written (not all of which is wholly consistent or readily reconcilable) by. our appellate courts concerning the term “unexpected or unforeseen event.” In Guillod v. Kansas City Power & Light Co., 224 Mo.App. 382, 18 S.W.2d 97, 100(1), it was “clear” to the Kansas City Court of Appeals “that an event need not necessarily be a cause but may be and generally is a result.” In Carr v. Murch Bros. Const. Co., 223 Mo.App. 788, 21 S.W.2d 897, 899, the St. Louis Court of Appeals thought that the “ ‘unexpected or unforeseen event,’ as used in the statute, includes an unexpected or unforeseen event (result).” In Brewer v. Ash Grove Lime & Portland Cement Co., 223 Mo.App. 983, 25 S.W.2d 1086, 1088(1), where claimant recovered benefits on account of the electrocution of her husband, this court said bluntly that “the ‘event’ was the ‘death.’ ” And, in Moyer v. Orele Coal & Mining Co., 229 Mo. App. 811, 82 S.W.2d 924, 930, Presiding Judge Shain of the Kansas City Court of Appeals approvingly cited the Guillod and Brewer cases, supra, carelessly attributing the holding in the latter case to the St. Louis Court of Appeals. Citing only the Guillod case, supra, as authority, the Kansas City Court of Appeals held in Rinehart v. F. M. .Stamper Co., 227 Mo. App. 653, 55 S.W.2d 729, 732(7, 8), that “event is more comprehensive in meaning’ [than accident], and in this connection is synonymous 'with the word occurrence”, that “(i)t [event] includes all of the steps or connected incidents from the first cause to the final result”, and that “(i)t is not limited in meaning to the initial cause, but may include both cause and effect.” And, in Downey v. ¡Kansas City Gas Co., 338 Mo. 803, 92 S.W.2d 580, 585-586, the above excerpts from the• Guillod and Rinehart cases,. supra, were quoted with approbation and the Brewer case, supra, was cited with apparent approval.
Without pausing to discuss, undertaking to differentiate, or bothering to overrule expressly any of the foregoing holdings, our courts have, in more recent decisions, stated in plain and unambiguous terms that the injury or death does not constitute the “accident” or the “event” contemplated by the Compensation Law,1 and that the “event” is not the result but that which produces the result.2 After quoting (as this court had done in’ Brewer v. Ash Grove Lime & Portland Cement Co., supra, 25 S.W.2d loe. cit. 1088) 3 definitions of “event,”4 our Supreme Court said in Schulz v. Great Atlantic & Pacific Tea Co., 331 Mo. 616, 56 S.W.2d 126, 127(1), a case not subsequently questioned or overruled, in which a widow sought benefits on account of the death of her husband, a *490baker, from heat prostration, that “(t)he ■event in this case * * * was the over-exhaustion, by heat, of respondent [decedent], resulting in his death.” Although the quoted definitions tended to support the earlier view that an “event” may be or include the result (which, of course, is the injury or death), the holding in the Schulz case, supra, inherently recognized a distinction between cause (i. e., overex-haustion by heat) and result (i. e., death) and was not out of harmony with the cases5 which subsequently announced the now-settled principle that “(t)he event which constitutes an accident is * * * clearly a happening or occurrence in part at least external to the body itself.”
That the employee in the instant case died by reason of carbon monoxide inhaled during the night of June 2-3, 1953, is not questioned by defendants on this appeal, so we are not here concerned with a condition reflecting the cumulative effect of months or years of exposure6 and we do not have sharply-conflicting or contradictory evidence as to the cause of death.7 There is nothing in the record to dissipate or dispel the strong presumption against suicide,8 which “arises from the facts that love of life is the strongest instinct of human beings, that there is a natural desire for self-preservation, that there is in the human breast a fear of death and the religious sanctions imposed upon one who commits suicide, and that of the pain one might suffer in the act of self-extermination.” Perringer v. Metropolitan Life Ins. Co., Mo.App., 244 S.W.2d 607, 614(2).
On a record utterly devoid of any evidence bearing upon those subjects, I am unwilling to encourage or engage in unbridled conjecture and sheer speculation (as claimants would have us do) concerning atmospheric conditions or the whimsical possibility that the employee might have fallen asleep in a place of safety and thereafter moved closer to the exhaust. But, firmly convinced, as I am, that this court has no right to sustain the award on any such guesswork and surmise, I nevertheless am persuaded that there is no reason to seek a tenuous theory in flights of fancy. For, if the employee died of carbon monoxide poisoning (as appears to be conceded), there must have been a lethal accumulation of carbon monoxide gas (whatever may have caused such accumulation) and the employee must have inhaled it (wherever he may have lain down). Following the quoted holding in the Schulz case, supra, I am of the opinion that the sudden and unforeseen event in the instant case was such lethal accumulation of carbon monoxide gas and the inhalation thereof by the employee, which was “clearly a happening or occurrence in part at least external to the body itself” [see cases cited in footnote 5], and that the ensuing result, for which benefits were sought and awarded, was the employee’s death.9
*491Believing that the Industrial Commission reasonably could have made its findings and award of benefits, I agree that the judgment of the circuit court should be reversed and the cause remanded with directions to enter judgment affirming the award of the Commission,
RUARK, J., concurs in opinion of STONE, J.

. Johnson v. Westinghouse Electric & Mfg. Co., Mo.App., 192 S.W.2d 588, 594-595 (2); Kerby v. Missouri State Highway Commission, Mo.App., 238 S.W.2d 464, 469(4).


. “In Webster’s Revised Unabridged Dictionary we find ‘event’ defined: ‘The consequence of anything; the issue; conclusion ; that in which an action, operation, or series of operations, terminates.’ ”


. “An event is that which flows from the cause, and is called an event because it eventuates from causes.” 21 O.J. .1260, note 50; 31 O.J.S., p. 474, note 37.
“That which comes, arrives, or happens; that which falls out; any incident ■ good or bad, esp. one that is important or remarkable; as, the events of the past year.” Webster’s International Dictionary.


. Joyce v. Luse-Stevenson Co., 346 Mo. 58, 139 S.W.2d 918, 920(3); State ex rel. Hussmann-Ligonier Co. v. Hughes, supra, 153 S.W.2d loe. cit. 42(4); McDaniel v. Kerr, 364 Mo. 1, 258 S.W.2d 629, 634; Killian v. Sterling Aluminum Products Co., Mo.App., 227 S.W.2d 526, 531.


. Contrast McDaniel v. Kerr, supra; Rush v. Swift & Co., Mo.App., 268 S.W.2d 589; Gillett v. Prairie Brass & Metal Co., Mo. App., 179 S.W.2d 494.


. Contrast Francis v. Sam Miller Motors, Mo., 282 S.W.2d 5; Wright v. Penrod, Jurden & Clark Co., 229 Mo.App. 1147, 88 S.W.2d 411.


. Hendrix v. Metropolitan Life Ins. Co., Mo., 250 S.W.2d 518, 520(1); Bragg v. Ohio Chemical & Mfg. Co., 349 Mo. 577, 162 S.W.2d 832, 836(1); Darby v. Hen-wood, 346 Mo. 1204, 145 S.W.2d 376, 379-380(2).


. No case has been cited or found in which (absent, as here, any statutory provision on the subject) any importance has been attached to the fact that death by carbon monoxide poisoning has occurred out-of-doors rather than in a building or enclosure. See the numerous cases digested in the comprehensive 90-page annotation on “Compensability of injury, disease or death from inhaling poisonous fumes or gas in course of employment” in 19 N.C. C.A. (N.S.) 598.